Mr. President, allow me to congratulate you on 
your election to your high office at this 
thirty-seventh session of the General Assembly. 
We are convinced that your election reflects both 
an appreciation of your personal abilities and an 
expres¬sion of the wide international prestige 
enjoyed by the people of your country, whose 
contribution to the strengthening of peace and 
international security is well known. We wish you 
and the Secretary- General full success in your 
responsible work.
92.	This is the second time in the last four 
months that we have met to consider developments 
throughout the world and seek ways of joining 
forces as effectively as possible for the 
implementation of the noble prin¬ciples of the 
Charter. However, this time again it is with a 
feeling of considerable concern that we are 
forced to note that the current international 
situation con¬tinues to be alarming and complex. 
We are deeply convinced that this cooling of the 
political climate did not have to occur at all. 
There are not nor can there be any rational 
grounds for it. The policy of detente, after all, 
has asserted itself as a clearly demonstrable 
historic achievement of nations.
93.	Unfortunately, for certain circles of 
imperialism and reaction the departure from such 
a generally beneficial policy and attempts to 
return to the practices of the cold war have 
become virtually a line of policy. What 
inventions they manage to come up with Just as in 
the years of the witch hunts, today, again, their 
agents are trying to resurrect the specter of 
com¬munism, looking for its long arm in 
everything bad; and, not unlike inquisitors, they 
are accusing the socialist countries of all the 
deadly sins, with the absurd intention of getting 
them to the stake reserved for heretics. They are 
doing their utmost to disrupt the 
military-strategic balance—that basis of 
stability in today's world—and to shift it to 
their benefit. They are constantly launching new 
rounds of the arms race. They are inventing 
monstrous concepts of a preventive nuclear 
strike, or the so-called limited or protracted 
nuclear war, which they even assert can be - won. 
They are also reviving the discredited policies 
of embargoes, boycotts and sanctions. They are 
using methods of pressure, blackmail, force, 
aggression, barbarity and genocide wherever 
circumstances still permit them to do so.
94.	The deterioration of the international 
situation is therefore not the result of forces 
beyond our control. It is determined by quite 
concrete deeds of quite concrete Governments, h 
is consequently the duty of every Member of this 
world Organization to do everything possible to 
safeguard reliably and effec¬tively the most 
fundamental human right—the right to life. The 
possibilities in this respect are great and the 
will of the peoples to live in peace is 
indefatigable. That is why the policy of detente, 
thanks to the deep and strong roots it has taken, 
especially in Europe, can and must go on and must 
continue to bear fruit. This assertion is 
supported by demonstrable facts.
93. First, all the commitments embodied in the 
Final Act of the Conference on Security and 
Co-operation in Europe, signed at Helsinki in 
1975, remain in force, and to their full extent. 
They are in no sense archival documents, as some 
might prefer. On the contrary, they continue to 
serve as a living code, tested in practice, and 
as a reliable compass for the policies of the 
majority of European States.
96.	Secondly, important bilateral and 
multilateral agreements are being carried out. 
These form a time- tested international legal 
basis which is an irreplace¬able factor in the 
construction of a peaceful Europe. Among them let 
us in particular recall the treaties concluded by 
the Soviet Union, Poland, the German Democratic 
Republic and Czechoslovakia with the Federal 
Republic of Germany, and the four-Power Agreement 
on West Berlin.
97.	Thirdly, the political dialogue between 
East and West continues in an effort to 
strengthen the infra¬structure of both European 
and international detente. The mechanisms 
established to seek a reduction of military 
confrontation and to strengthen mutual 
understanding and confidence in the interest of 
more reliable stability and security continue to 
function.
98.	Fourthly, the wide-ranging and 
time-tested mechanism of consultation on each 
other's positions, which at first sight sometimes 
are apparently irrecon¬cilable, is being 
consolidated and expanded in order to preserve 
and further activate the spirit and letter of the 
Helsinki Final Act.
99.	Fifthly, despite all artificial obstacles 
and dis¬criminatory measures, Europe-wide 
commercial and economic co-operation continues. 
The implementation of the gas-pipeline contract, 
the biggest project of this century tackling the 
energy problems of Europe, is the latest example 
of that co-operation.
100.	Sixthly, the dialogue in the fields of 
culture, education, information and human 
contacts continues.
101.	Seventhly, the anti-war and anti-nuclear 
move¬ment is becoming a dynamic factor in the 
European political climate.
102.	It can thus be noted with satisfaction 
that those who are trying to devalue detente have 
not been successful and are not succeeding now. 
This valuable asset can undoubtedly be further 
enhanced qualita¬tively and expanded 
geographically if responsible statesmen display 
sufficient political will to do so.
103.	The great profitability of the policy of 
detente and the fact that it is beneficial for 
all are, after all, best attested to by the 
example of Europe, that obviously most stable 
region of our uneasy planet. Thanks precisely to 
detente, some remarkable and salubrious changes 
have occurred in Central Europe, where 
Czechoslovakia is located, in that ancient 
critical area which has been the epicenter of two 
destructive world wars. Above all, there is a new 
awareness that, for the first time in European 
history, the peoples of our continent have seized 
the historic opportunity of creating practical 
conditions for peace, security and peaceful 
co-operation, and have done so despite all 
existing political, economic, philosophical and 
social differences.
104.	Czechoslovakia, too, has contributed its 
share to the creation of this accomplishment, 
which histori¬cally is completely new. As was 
already observed at the Helsinki Conference by 
our President, Gustav Husak, it has helped to 
create an important element of stability which is 
in such sharp contrast to the pre-war history of 
constant conflict and tension, in particular in 
the central part of Europe.
105.	The normalization achieved between 
Czecho¬slovakia and the Federal Republic of 
Germany and the continuing fruitful development 
of mutually advantageous relations based on it 
have become an important factor in the system of 
European security. This is true also with respect 
to the normalization of relations with Austria: 
since pending questions have been resolved, a 
rich structure of mutual con¬tacts, including 
political contacts at the highest level, has been 
created and peaceful co-operation on our 
continent has thus been strengthened. Our 
com¬prehensive co-operation with Finland 
represents a logical implementation of the Final 
Act. Our joint search with France for new ways of 
developing relations also offers hope. Our 
relations with Greece, the Republic of Cyprus and 
Luxembourg are unde¬niably of benefit to detente.
106.	After many years of negotiations with 
other signatories to the Helsinki documents—the 
United States and the United Kingdom—negotiations 
began immediately after the Helsinki Conference, 
the question of Czechoslovakia's monetary gold 
has been resolved. Agreements were signed last 
January between Czechoslovakia and the United 
States and between Czechoslovakia and the United 
Kingdom on compensation for claims and the 
settlement of financial issues which had 
encumbered our relations with those countries 
since the end of the Second World War. In 
February part of the 18.4 ton gold treasure 
stolen during the occupation of Czechoslovakia by 
the Hitlerites was returned by Washington and 
London to Prague. Thus one of the last 
outstanding issues remaining from the time of the 
Second World War was resolved and a serious 
obstacle removed from the path to the 
normalization of our relations, in particular 
with the United States. In this, too, we see 
confirmation of the fact that, given good will on 
both sides, there are no insoluble problems.
107.	In the past we have constantly pointed 
out the mutual benefits resulting from what we 
have come to call the materialization of detente. 
This is borne out by facts. Suffice it to mention 
that there has been a more than six fold mutually 
balanced increase in trade between the socialist 
and the capitalist States in the last 10 years. 
Czechoslovakia's share in this useful exchange 
with advanced capitalist countries repre¬sented a 
trade turnover last year of more than $6 billion.
108.	A similar picture is to be seen in 
cultural, educational and scientific contacts. We 
have maintained from the very beginning that 
progress in this field contributes to mutual 
cultural enrichment and growing mutual 
confidence. The number of these projects places 
our country in the top ranks of the participants 
in the Helsinki Final Act. In the last 10 years 
our cultural exchanges have doubled in volume. 
Last year, for instance, this represented 100,000 
persons—55,000 of them travelling from 
Czechoslovakia abroad and 45,000 foreigners 
visiting Czechoslovakia on the basis of more than 
70 existing cultural agreements. We have been 
organizing numerous prestigious international 
cultural projects in our country, such as the 
"Days of Culture" of Finland, Belgium, Mexico and 
Tunisia, or the recent successful "Days of 
Culture of the Federal Republic of Germany in 
Czechoslovakia"—the first such project in the 
history of the two States—or the "Days of Culture 
of Austria in Czechoslovakia" that are being 
prepared for next year. In this way we can say 
that virtually every day the culture of some of 
the Western participants in the Helsinki 
Conference is present in Czechoslovakia. Of 
course, all those are but a few examples of the 
viability and future- oriented nature of the 
policy of detente.
109.	In the conditions of the nuclear age 
there is no other reasonable alternative to 
peaceful coexistence in relations among States. 
There can be no doubt about the truth of this 
conclusion. A return to the cold war, 
confrontation or a flight from the nuclear threat 
into stone age caves are certainly not Mason- 
able alternatives. This is the main motive of the 
search for answers to the key questions of today 
and tomorrow: How can war be eliminated from the 
life of society? How can a nuclear catastrophe be 
averted? How can we assert and develop what we 
have in common and not what divides us? After 
all, the high¬est values are at stake here, and 
Hamlet's "To be or not to be" is appropriate, in 
the sense of whether the most basic conditions 
necessary for life on this planet will be 
preserved. In the historic answer to these 
questions we must not admit a shadow of doubt. 
Let us therefore answer unequivocally, 
definitively and resolutely.
110.	As was said from the rostrum of the 
Assembly at the twelfth special session, the 
second special session devoted to disarmament, 
the preparation of a nuclear war must be stepped. 
We therefore fully support the commitment made by 
the Soviet Union not to be the first to use 
nuclear weapons, a commit¬ment contained in the 
message of the highest Soviet representative, 
Leonid Ilyich Brezhnev, addressed to the Assembly 
at that recent session . We value this highly as 
a truly historic deed which, if emulated by the 
other nuclear Powers, would free the world from 
the danger of the use of nuclear weapons. It is 
this attitude to nuclear war which we consider to 
be a decisive criterion when judging the degree 
of responsibility with which individual States—4n 
particular the countries in the North Atlantic 
Treaty organization [NATO] and, above all, the 
United States—approach the safeguarding of 
peaceful life on our planet.
111.	As for the allegation that this 
obligation ignores conventional weapons, let us 
recall that it is precisely the authors of these 
objections who from the very beginning have been 
blocking the conclusion of a world treaty on the 
non-use of force in international relations, a 
proposal which has been on the negotiating table 
for a number of years.
112. Czechoslovakia is emphatically in favor of a 
complete and definitive liquidation of nuclear 
weapons, of eliminating without delay the causes 
of the development of new types and systems of 
such weapons. We are against their proliferation. 
Figura¬tively speaking, to eliminate the causes 
and thus to eliminate in time the risk of 
destabilizing the strategic situation means in 
practical terms to do away in the first place 
with the testing of nuclear weapons. That is why 
we welcome and fully support the proposal for the 
speedy conclusion of a treaty on the complete and 
general prohibition of nuclear weapon tests 
sub¬mitted from this rostrum several days ago by 
the Soviet Foreign Minister, Mr. Gromyko. The 
conclusion of such a treaty would undoubtedly be 
facilitated if all the nuclear Powers were now to 
declare a moratorium on all nuclear explosions, 
including peaceful ones.
113.	We value equally highly yet another new 
Soviet proposal for invigorating the efforts of 
States to eliminate the threat of nuclear war and 
safeguard the secure development of nuclear 
energy. The General Assembly should qualify the 
deliberate destruction of a peaceful nuclear 
facility, even if carried out with conventional 
weapons, as a nuclear attack and thus, in keeping 
with the Declaration on the Prevention of Nuclear 
Catastrophe this would be qualified as the 
gravest crime against humanity.
114.	We attach exceptional importance to the 
successful conduct and positive outcome of 
Soviet- American negotiations on the limitation 
of nuclear weapons in Europe. As a central 
European country directly threatened by 
existing—and even more so by the Pentagon's 
envisaged—nuclear missile systems for NATO we 
believe that it is necessary to follow up the 
sincere expressions of good will with which the 
Soviet Union has so significantly encouraged the 
talks so far.
115.	We hold the view that the question of 
whether progress will be achieved in nuclear 
disarmament and whether peace can thus be 
strengthened depends largely on whether 
Soviet-American agreement is reached on the 
limitation and reduction of strategic weapons. 
That objective can be attained only on the basis 
of full respect for the principles of equality 
and equal security, while preserving everything 
positive that has already been achieved by the 
two sides in negotiations so far.
116.	We are also profoundly disturbed by the 
devel¬opment of binary and other types of 
chemical weapons of mass destruction, as well as 
by the unprecedented, plans of the United States 
for their deployment in previously unheard-of 
amounts to the west of the borders of our 
Republic. The prompt achievement of a ban on 
these dangerous weapons in the spirit of the 
Soviet draft of the basic provisions of a 
con¬vention on the prohibition of the 
development, pro¬duction and stockpiling of 
chemical weapons and on their destruction is, in 
our opinion, one of the most urgent tasks of all.
117.	We advocate the preparation without delay 
of a convention prohibiting the deployment of any 
weapons in outer space, and we fully support the 
draft con¬vention submitted by the Soviet Union 
last year/ Further, in the Geneva Committee on 
Disarmament, negotiations should be intensified 
on other disar¬mament issues, including the 
prohibition of neutron and radiological weapons, 
and agreement should be reached on further 
concrete measures of disarmament.
118.	Sincere and fruitful co-operation among 
all States in the solution of disarmament 
questions is today more necessary than ever 
before. We therefore believe that the consistent 
implementation of the Declaration on 
International Co-operation for Disar¬mament, 
adopted on the initiative of my country at the 
thirty-fourth session of the General Assembly 
remains highly timely and relevant. It is a 
document which urges States to participate 
actively in disarmament negotiations and to do so 
constructively, with initiative, to demonstrate a 
sincere political will to achieve tangible 
results in such talks and, last but not least, to 
conduct those talks on the basis of strict 
respect for the principle of equality and equal 
security, to refrain from developing new trends 
in the arms race and not to misuse disarmament 
negotiations as a screen behind which to add new 
spirals to the arms race.
119.	As a direct participant in the Vienna 
Talks on Mutual Reduction of Forces, Armaments 
and Associated Measures in Central Europe, we 
have literally a vital interest in their 
successful progress and, above all, tangible 
results. We believe that the best way to achieve 
progress is to proceed without delay with the 
drafting of the text of the agreement. We are 
convinced that the proposal submitted by the 
socialist countries last February provides an 
equitable basis for that task. We regret that our 
Western part¬ners are frustrating our efforts by 
persisting, even in their most recent proposal, 
in the old so-called asymmetrical model of 
reduction, which is motivated by an endeavor to 
gain considerable unilateral military advantages 
at the expense of the security of the Warsaw 
Treaty States.
120.	We expect that the forthcoming resumed 
Madrid meeting of the Conference on Security and 
Co-operation in Europe will also have important 
things to say with regard to the solution of the 
burning issues of disarmament and the reduction 
of the danger of military confrontation. We wish 
to emphasize from this rostrum our interest in 
that meeting and our feeling that it should be 
conducted in the spirit of a constructive 
dialogue, should reaffirm the continuation of the 
process of detente and should reach a success¬ful 
conclusion as soon as possible by adopting a 
substantive and balanced final document, 
including a mandate for the convening of a 
conference on confidence-building measures and 
disarmament in Europe. We believe that a positive 
role in that respect can be played by the 
constructive proposals of the neutral and 
non-aligned countries. We very much hope that the 
results of the Madrid meeting will strengthen the 
prerequisites for the continuous expansion and 
creative development of the European initiative 
in Helsinki.
121.	However, we wish to express our concern 
that the success of the meeting is being 
jeopardized
by efforts to revive the policy of dealing with 
the socialist countries from a position of 
strength and of undermining the very foundations 
of East-West economic co-operation by 
heavy-handed and unscru¬pulous sanctions.
122.	We have followed with great concern the 
deterioration of the political climate in various 
hotbeds of tension. Czechoslovakia firmly 
denounces the further manifestations of Israeli 
aggression in the Middle East which are shielded 
by Washington's political, military and economic 
support within the framework of the agreement on 
so-called strategic co-operation.
123.	We feel profoundly indignant at the gross 
intervention against Lebanon which culminated in 
the recent gory massacre of Palestinian and 
Lebanese civilians in west Beirut. As one of the 
members, along with Bolivia, Denmark, Panama and 
the Philip¬pines, of the former United Nations 
Commission on Palestine which was established by 
resolution 181 (II) of 29 November 1947 and which 
was called upon to supervise the termination of 
the British Mandate in Palestine and the 
establishment of independent Arab and Jewish 
States on its territory—a resolution as yet 
regrettably unimplemented—we state with the 
utmost clarity that Israel must immediately and 
unconditionally withdraw its troops beyond the 
internationally recognized borders of Lebanon. 
The sovereignty, territorial integrity, unity and 
political independence of Lebanon must be 
strictly respected, as is required by the 
decision of the recently resumed seventh 
emergency special session of the General Assembly.
124.	As for the overall solution to the 
situation, the only possible way to a just and 
lasting peace in the Middle East is the 
consistent observance of the prin¬ciples which 
correspond to the general norms of international 
law and the relevant resolutions of the Security 
Council and the General Assembly. These demand 
the return of all Arab territories occupied since 
1967, including east Jerusalem, the 
implemen¬tation of the inalienable right of the 
Arab Palestinian people to self-determination and 
the establishment of its own independent State on 
the territory of Palestine, free from Israeli 
occupation, on the West Bank of the Jordan and in 
the Gaza Strip, the safe¬guarding of the right of 
the Palestinian people to return to their homes 
or to receive appropriate compensation for the 
property which they have abandoned, the 
safeguarding of the right of all States in the 
region to a secure and independent existence and 
to development, and the preparation and adoption 
of international safeguards for the settlement, 
which could be guaranteed by the permanent 
members of the Security Council or by the Council 
as a whole.
125.	We note with satisfaction that this 
position of ours is substantially in accord with 
the conclusions of the Twelfth Arab Summit 
Conference. These objectives, however, cannot be 
attained through the compromised Camp David 
deals, but only by multilateral collective 
efforts, preferably by an international 
conference on the peaceful settlement of the 
situation in the region, with the participation 
of all interested parties, including the PLO, the 
sole legitimate repre¬sentative of the Arab 
people of Palestine.
126.	Our indignation continues to be aroused 
by the anachronism of the policy of apartheid, 
which has been repeatedly and unequivocally 
condemned here, as well as by South Africa's 
continuing acts of armed aggression against 
Angola, Mozambique and other front-line States; 
and furthermore by the attempts to hamper, 
through neo-colonialist maneuvers, the 
settle¬ment of the question of Namibia on the 
basis of the full implementation of the relevant 
United Nations resolutions. We express our 
solidarity with the Namibian people in the 
struggle they are waging under the leadership of 
SWAPO for self-determination and independence.
127.	The proposals of the Government of the 
Democratic Republic of Afghanistan for a 
political settlement of the situation around 
Afghanistan are viewed by us as a constructive 
contribution to a peaceful settlement of the 
situation in that region. We also highly value 
the efforts undertaken in this respect by the 
Secretary-General. In addition, the set of 
proposals by the Ministers for Foreign Affairs of 
the People's Republic of Kampuchea, the Socialist 
Republic of Viet Nam and the Lao People's 
Demo¬cratic Republic, including the initiative 
proposing the convening of an international 
conference to consider the situation in 
South-East Asia, constitute in our view an 
important step towards changing South-East Asia 
into a region of peace, stability and 
co-operation.
128.	We see the withdrawal of a part of the 
Viet¬namese troops from the People's Republic of 
Kampu¬chea as an expression of good will and a 
desire to resolve the situation in that region by 
peaceful means. We declare once again, most 
resolutely, that the seat in this Organization 
rightfully belongs to the legitimate 
representatives of the People's Republic of 
Kampuchea and to nobody else.
129.	From the very beginning we have held the 
view that the continuing senseless conflict 
between Iraq and the Islamic Republic of Iran can 
and must be terminated as soon as possible by 
peaceful meant with respect for the legitimate 
rights of both parties. We have on several 
occasions expressed our position on the matter to 
both sides. We support the peace mediation 
efforts by the countries of the non-aligned 
movement.
130.	We hold unswervingly to the position that 
the inalienable right of peoples to 
self-determination and to decide independently on 
their own fate must be fully respected in Central 
America and the Caribbean region also. The 
threats by American imperialism against Cuba, 
Nicaragua, Grenada and other States of Central 
America and the Caribbean, like the ruthless 
suppression of the struggle of the patriotic 
forces in El Salvador, have no other result than 
the exacerba¬tion of tension and the endangering 
of peace in those regions. We sympathize with the 
efforts of the Carib¬bean States to transform the 
region into a zone of peace, independence and 
development.
131.	We advocate the settlement of the 
decoloniza¬tion problem which came to a head this 
year in the South Atlantic—by means of 
negotiations on the basis of United Nations 
resolutions and of the deci¬sions adopted by the 
non-aligned movement, parti¬cularly the 
conclusions of the Ministerial Meeting of the 
Co-ordinating Bureau of the Non-Aligned 
Countries, held from 31 May to 5 June 1982 at 
Havana .
132.	We resolutely support the efforts of the 
Govern¬ment of the People's Democratic Republic 
of Korea for the peaceful reunification of Korea 
and the with¬drawal of United States troops from 
the southern part of the country.
133.	We continue to favor the solution of the 
question of Cyprus in the spirit of the 
well-known United Nations resolutions on the 
subject. That is the only way to ensure the 
restoration of the sover¬eignty and territorial 
integrity of the Republic of Cyprus, its 
independence and non-aligned status.
134.	We are in favor of settling existing 
conflicts peacefully and averting potential 
conflicts. In that context we support the Soviet 
proposals for negotiations on confidence-building 
measures in the Far East and the strengthening of 
peace and security in Asia and the Persian Gulf, 
and the proposal of the Mongolian People's 
Republic for the conclusion by the States of Asia 
and the Pacific of a convention on the mutual 
non-use of force that applies also to the 
proposals for effective measures to enhance 
secu¬rity, particularly in the Mediterranean and 
Indian Ocean regions. The timeliness of those 
initiatives is underscored by the fact that they 
are designed to restore health to the 
international climate in these important regions 
of the world and thus to strengthen peace in the 
world as a whole.
133. Czechoslovakia values highly the activity of 
the non-aligned movement against war and for 
disar¬mament and social progress. We are 
convinced that by proceeding consistently on the 
basis of progressive, peaceful and 
anti-imperialist positions the non-aligned 
movement can play a significant positive role, 
parti¬cularly in the current complex 
international situation.
136.	Proceeding from positions of principle, 
we shall continue to extend our support to the 
efforts of the developing countries aimed at 
overcoming the con¬sequences of colonial and 
neo-colonial rule and bringing about a 
substantive restructuring of inter¬national 
economic relations on an equitable, equal and 
democratic basis.
137.	Czechoslovakia, as a socialist State and 
a member and a strong integral part of the 
defense alliance of the socialist community of 
States in the Warsaw Treaty Organization, remains 
unswervingly faithful to the ideals of peace.
138.	We are ready to co-operate with all 
delegations to ensure that the thirty-seventh 
session of the General Assembly fulfils the hopes 
which humanity has placed in it and contributes 
to finding ways of limiting the arms race, 
halting the dangerous exacer¬bation of 
international tension, developing detente and 
building confidence among States with different 
social systems. in this way alone will it be 
possible to strengthen and enhance the role of 
the United Nations in interactional relations and 
enable it consistently to implement its ideals, 
thus fulfilling its mandate and meeting the 
expectations of nations.
